Dxjckworth, Chief Justice.
This is an action for land in the statutory form in two counts with an abstract of title annexed to the petition. The property from which the petitioner seeks to eject the defendant is therein accurately described by metes and bounds with landmarks and monuments given, as well as the boundary on the south by adjoining landowners, and as being wholly or partially in a named land lot and district in Crawford County, Ga. The description is not subject to the attack made, nor is the allegation that the defendant has trespassed upon his property and has taken actual possession of a number of acres on the west side sufficient to bring this case within the ruling of Tanner v. Peck, 209 Ga. 249 (2) (71 SE2d 611), and cases cited therein, where the plaintiff had indefinitely described the premises by describing the property sued for as being embraced in a larger tract. The abstract, describing the property as being the north half of the land lot, bounded on four sides by named property owners, is not in conflict with the description in the petition, conceding but not holding that Code § 33-117 requiring the annexation of an abstract of the title relied on for recovery is other than notice of the title that will be relied on. See Yonn v. Pittman, 82 Ga. 637 (9 SE 667); Dugas v. Hammond, 130 Ga. 87 (60 SE 268); Chidsey v. Brookes, 130 Ga. 218 (60 SE 529, 14 AC 975); Crawford v. Carter, 146 Ga. 526 (91 SE 780); Chancey v. Johnson, 148 Ga. 87 (95 SE 975); Gray v. Bradford, 194 Ga. 492 (2) (22 SE2d 43); Foster v. Rowland, 194 Ga. 845 (22 SE2d 777); Heath v. Miller, 197 Ga. 443 (29 SE2d 416); Palmer v. Mann, 202 Ga. 35 (41 SE2d 304). The petition alleges a cause of action for the relief sought, and the court did not err in overruling the general demurrer.

Judgment affirmed.


All the Justices concur.

Argued March 8, 1965
Decided April 8, 1965.
H. Thad Crawley, for plaintiff in error.
din C. Hammock, contra.